Citation Nr: 0309945	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  03-02 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for coccidioidmycosis 
(claimed as valley fever).


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by a Department of Veterans Affairs (VA) Regional 
Office (RO).  A notice of disagreement was received in 
October 2002, a statement of the case was issued in January 
2003, and a substantive appeal was received in February 2003. 


REMAND

In February 2003, the veteran requested a hearing before the 
Board in Washington DC.  A hearing was scheduled.  In May 
2003, the veteran canceled his request for a hearing in 
Washington DC and requested a Board videoconference.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Board videoconference hearing.  After the 
hearing is conducted, or in the event the 
veteran cancels the hearing or fails to 
report for the hearing, the case should 
be returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




